DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 10-12 which are directed to a non-elected invention (Invention 2, process of making) without traverse.  Accordingly, claims 10-12 been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10:  canceled.
Claim 11:  canceled.
Claim 12:  canceled.


Allowable Subject Matter
Claims 1, 3-6, 8-9 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 13: 

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that the housing area being substantially rectangular including two first sides that are opposite to each other and two second sides that are opposite to each other; the second principal plane of the printed circuit board being fixed to a periphery of the case by integral molding, wherein the printed circuit board is disposed along one side of the housing area, said side being one of the first sides, the external connection terminals are disposed on the printed circuit board at one end thereof and at one of the second sides of the housing area, a front surface of the semiconductor chip is located at a lower level than the first and second principal planes of the printed circuit board. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 3-6 and 8-9, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Regarding claims 14-16, these claims are allowed based on their dependence on the allowable independent claim 13 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800